Page 1of2 Page ID #:45

Case 2:20-cv-02193-ODW-MAA Document 15 Filed 03/25/20
POS-010

 

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Sialo Bar umber. and agdags) FOR COURT USE ONLY
Joseph R Manning Jr sq SBN 223381

1~ MANNING LAW APC
20062 SW Birch St #200
Newport Beach. CA 92660
TELEPHONE NO. 949-300-8755 FAX NO. (Optional:
E-MAIL ADDRESS (Opisaan-
ATTORNEY FOR (Neme), Plaintiff Anthony Bouyer, an individual
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
STREET ADORESS: 350 W Ist Street
MAILING ADDRESS.

CITY AND ZIP CODE: 1 gg Angeles CA 90012
BRANCHNAME: Western Division

 

PLAINTIFF/PETITIONER: Anthony Bouver, an individual CASE NUMBER

+ halPoente lected in usae 2:20 cv 02193
GEFENDANTRESPONDENT. [8fzana Investment LLC a Califomia limited liability company et al

 

 

Ref Mo. or Fue No:

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof of service is required for each party served)

1. Atthe time of service | was at least 18 years of age and nota party to this action.
2. | Served copies of:

a [vU} summons

complaint

Alternative Dispute Resolution {ADR) package

Civil Case Cover Sheet {served in complex cases only)

cross-complaint ce. . . . . . .
. _ Certification and Notice of Interested Parties Notice of Assignment. Notice to Parties
olher (specify documents): of Court Directed ADR Program,

. Party served (specify name of Party as shown on documents Served):

~e2 ao g
HUSON

ta
Gy

James Ventures LLC a California limited liability company

b. Person (other than the party in item 3a) served on behaif of an entity or as an authorized agent (and not a person
under item Sb on whom substituted Service was made) (specify name and relationship to the party named in item 3a):
Alan K Abrams/ Avent for Service

4. Address where the party WaS Served:
1873 Century Park East Ste 1750 Century City, CA 90067
5, | Sé@rved the party (check proper box)
a. [""] »y personat service. | personally delivered the dacuments listed in itern 2 to the party or person authorized to

receive service of process for the party (1) on (date): (2) at ftime):

b. by substituted service. On (date): 3/16/2020 at (time): 2:09 PM —_ Heft the documents listed in item 2 with or

in the presence of (name and tite or relationship to person indicated in itam 3}
Karina Maron - person on charge authorized to accept

(1} (business) 4 person at least 18 years of age apparently in charge at the office or usual place of business
of the person te be served. | informed him or her of the general nature of the papers.

(2) [77] (home) a competent member of the household (at feast 18 years of age) at the dweiling house or usual
place of abode of the party. | informed him or her of the general nature of the papers,

(3) Cj (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be Served, other than a United States Posta! Service post office box. | informed
him or her of the general nature of the papers,

{4) | thereafter mailed (by first-class, Postage prepaid) copies of the documents to the person to be served
at the place where the copies waergileft (Code Civ. Proc. § 415.20). 1 mailed the documents on
(date): 3. (7). Zac trom (city): Whe Ww fh. or ro @ declaration of mailing is attached.

(6) [7 tattach a declaration of diligence stating actions taken first to attempt personal service,

Page 1 of 2

Form Adopied for Mz uJ Cade of Civil Procedure, § 447.10
ute epg Manat Use PROOF OF SERVICE OF SUMMONS * of Gil Prosegure, §
POS-010 [Rev. january 1, 2007}
Case 2:20-cv-02193-ODW-MAA Document 15 Filed 03/25/20 Page 2of2 Page ID #:46

 

 

PLAINTIFF/PETITIONER: Anthony Bouyer, an individual CASE NUMBER:
2:20 ev 02193

 

DEFENDANT/RESPONDENT: Tarzana Investment LLC a Califomia limited liability company et al

 

Bos CL] by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in itam 4, by first-class mail, postage prepaid,

(1) on {dela): {2} from (city).

(3} {—] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

(4) ry to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

q cj by other means {specify means of service and authorizing code section):

C7] Additional page describing service is atlached.

6. The "Notice to the Person Serveg" (on the summons) was completed as follows.
a. @S an individual defendant.

_

b [7] asthe person sued under the fictitious name of (spacify):

c [7] as occupant.

d On behalf of (specify): James Ventures LLC a California limited liability company

under the following Cade of Civil Procedure section:

Co] 416.10 {corporation) (~J 415.95 (business organization, form unknown)
[™] 416.20 (defunct corporation) [J 416.60 (minor)
C7] 416.30 (joint stock company/association) [—} 416.70 (ward or conservates)
[“] 4168.40 (association or partnership) [°J 416.90 (authorized person)
[CI 416.50 (public entity) [TT 415.46 (occupant) L ool.

7. Person who served papers
a. Name: adriana M Achucarro
Address: 2390 E Orangewood Ave #530, Anaheim. CA 92806
Telephone number. 949-305-9108
Tha tee for service was: $ 35
| arn:

other: L206 | yy .
tC

eao oe

(1) [7] nota registered Califomia process server.

@ exempt from registration under Business and Professions Code section 22350(b).
(3) | ¥ Fa registered California Process Server:

() [2] owner [7] empioyee independent contractor.

(i) Registration Ne.: 2898

(ii!) County: Orange

 

 

 

 

a. i declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

OF
9. [7] 1am a California sheriff or marshal and | certify that the foregoing is true ard correct.

if £
Date: 3/23/2020 PEof Ey
Adriana M Achuearro > pf AA pote
: (NAME OF PERSON WHO SERVED PAPERSISHERIFF DR MARSHAL) [/ a
we

  

 

 

POS-O10 [Rev January t, 2007} Page 2 of 2

PROOF OF SERVICE OF SUMMONS
